--------------------------------------------------------------------------------

--------------------------------------------------------------------------------























 
 
 
 ESCROW AGREEMENT
 
 
 



 
 
 
CREATIVE BUSINESS CONCEPTS, INC.


and


CREATIVECORP, INC.


















 
 
 
 
 
 
01 March, 2007
 

--------------------------------------------------------------------------------



ESCROW AGREEMENT

--------------------------------------------------------------------------------

 
I


PARTIES


THIS ESCROW AGREEMENT (the “Agreement”) is entered into effective as of the 1st
day of March, 2007, by and between CREATIVE BUSINESS CONCEPTS, INC., a
California corporation (“CBC”); and, CREATIVECORP, INC., a Delaware corporation
(collectively, “Buyer”). CBC and Buyer are sometimes referred to collectively
herein as the “Parties”, and each individually as a “Party”.


II


RECITALS


A.   Concurrent with the execution of this Agreement, CBC and Buyer have
executed and entered into an Asset Purchase Agreement (the “Purchase
Agreement”), pursuant to which Buyer would acquire substantially all of the
Assets of CBC.


B.   This Agreement will be executed and entered into pursuant to and subject to
all terms and conditions of the Purchase Agreement as if set forth in full
herein. Capitalized terms not defined herein shall have the same meanings
attached to them in the Purchase Agreement. 


C.   This Agreement is that certain Escrow Agreement attached to the Purchase
Agreement as Exhibit 3.3.2.(b) and is hereby executed in order to receive and
administer the Hold Back, as well as to provide an additional remedy under the
indemnification provisions of the Purchase Agreement. The Hold Back shall be
administered and distributed strictly in accordance with this Agreement.


D.   In connection with the transactions contemplated under the Purchase
Agreement and the Settlement Documents, the Parties desire to define herein the
terms and conditions under which the Hold Back shall be retained in Escrow and
distributed to the appropriate Party.


E.   NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


III


CREATION OF ESCROW


3.1    Escrow. An escrow is hereby created for the purpose of holding
administering the Hold Back pursuant to the terms and conditions of this
Agreement and the Purchase Agreement (the “Escrow”). The term Escrow shall also
expressly include the trust account maintained by the Escrow Holder and into
which the Hold Back shall be deposited.



1

--------------------------------------------------------------------------------



3.2    Purpose of Escrow. The Parties agree that the purpose of the Escrow is to
ensure the proper collection of the Accounts Receivable acquired by Buyer under
the Purchase Agreement, and to provide an additional remedy under the
indemnification provisions of the Purchase Agreement. The Escrow is expressly
not for, and must not be interpreted as, a guaranty as to the collectibility of
the Accounts Receivable.


3.3    Escrow Holder. At all times hereunder, JOSHUA E. LATHAM shall serve as
“Escrow Holder” hereunder. CBC acknowledges that Escrow Holder is legal counsel
to Buyer and that Escrow Holder is not providing legal services hereunder. As
such, CBC shall not be deemed to be a client of Escrow Holder and waives any
right to contend that Escrow Holder has a conflict of interest in serving
hereunder or continuing to represent Buyer, even in any action prospective
action involving CBC.


3.4    Delivery of Hold Back. Upon Closing under the Purchase Agreement, the
Hold Back shall be delivered to Escrow Holder and immediately deposited into the
attorney/client trust account of Escrow Holder. The amount retained in Escrow
hereunder may change from time-to-time hereunder, and the Escrow Holder shall
act in accordance with this Agreement to effect any and all necessary changes.


IV


RELEASE OF HOLD BACK


4.1    Pro Rated Release. On the 1st and 15th calendar day of each month (or the
next business day if such day is a Saturday or Sunday or a national holiday)
following the Closing, the Parties shall agree upon how much of the Accounts
Receivable has been collected by Buyer (the “Collected Amount”). Escrow Holder
shall then immediately release from Escrow and transfer to CBC that percentage
of the Hold Back then held in Escrow equal to the Collected Amount divided by
the then balance of the Hold Back held in Escrow.


4.2    Release to Buyer. Escrow Holder shall immediately release and transfer to
Buyer any and all amounts of the Accounts Receivable which CBC has collected and
has not remitted to Buyer.


4.3    Immediate Final Release. Notwithstanding other any other provision herein
to the contrary, upon the occurrence of the first of the following to occur,
Escrow Holder shall immediately release and transfer to CBC all remaining
amounts of the Hold Back:


(a)   The collection of the entire amount of the Accounts Receivable; or


(b)   Ninety (90) days from the Closing Date.


4.5    Offset Rights. Escrow Holder shall also immediately release and transfer
to Buyer those amounts to which Buyer is judicially entitled to pursuant to the
indemnification provisions of Article X of the Purchase Agreement.



2

--------------------------------------------------------------------------------



4.6    Procedure for Release. Any and all amounts of the Hold Back to be
released hereunder shall be effected by Escrow Holder as quickly as possible.
CBC and Buyer must agree on all amounts to be released from Escrow. In the event
CBC and Buyer disagree as to the amount of any claimed release, Escrow Holder
shall not make the distribution. Instead, all disputes shall be immediately
resolved by arbitration pursuant to Section 13.15 of the Purchase Agreement.
Said arbitration shall be commenced within fifteen (15) days after Escrow Holder
informs the Parties he will not effect the release in question.


V


RIGHTS OF ESCROW HOLDER


The Parties acknowledge that Escrow Holder is assuming the obligations hereunder
as an accommodation to the Parties only, and that Escrow Holder shall have no
responsibility to the Parties other than to comply with the terms and conditions
of this Agreement. The Parties jointly and severally agree to indemnify and hold
Escrow Holder harmless from any and all costs, expenses, claims, or actions
which may be asserted by or against Escrow Holder, including claims or actions
by either Party, except for actions involving the gross negligence or
intentional misconduct of Escrow Holder. If, in the sole discretion of Escrow
Holder, it is necessary for Escrow Holder to file an action to determine or
ascertain the rights of any of the Parties under the terms of this Agreement or
to interpret any of the provisions of this Agreement, the Parties shall equally
pay any and all costs incurred by Escrow Holder in such action, including
reasonable attorneys' fees as determined by the court.


VI


ADDITIONAL PROVISIONS


The notice provisions of Article XII of the Purchase Agreement, and all
provisions of Article XIII of the Purchase Agreement, are hereby incorporated by
reference herein as if set forth in full.
 
VII


EXECUTION


IN WITNESS WHEREOF, this ESCROW AGREEMENT has been duly executed by the Parties
in Orange County, California, and shall be effective as of and on the Effective
Date set forth in Article I of this Agreement. Each of the undersigned Parties
hereby represents and warrants that it (i) has the requisite power and authority
to enter into and carry out the terms and conditions of this Agreement, as well
as all transactions contemplated hereunder; and, (ii) it is duly authorized and
empowered to execute and deliver this Agreement.



3

--------------------------------------------------------------------------------



EXECUTION PAGE TO ESCROW AGREEMENT


BUYER:
CBC:
   
CREATIVECORP, INC.,
CREATIVE BUSINESS CONCEPTS, INC.,
a Delaware corporation
a California corporation
       
BY:                                                                                    
BY:                                                                      
   
NAME:                                                                       
      
NAME:                                                                
   
TITLE:                                                                                
TITLE:                                                                  
   
DATED:                                                                         
   
DATED:                                                               





*    *    *    *    *    *    *    *


The undersigned hereby agrees to serve as the “Escrow Holder” and further agrees
to comply with the terms and conditions of this Agreement in regard to acting as
Escrow Holder.






DATED:                                                                             
                                                                              
NAME: JOSHUA E. LATHAM






 
 
 
 
 
 
 
 
 
 
 
 4

--------------------------------------------------------------------------------